Exhibit 10.1
 
 
 
[comerica.jpg]
Installment Note
Prime Referenced Rate
           

 

AMOUNT
NOTE DATE
MATURITY DATE
     
$21,846,701.24
September 10, 2011
March 10, 2012

 
 
FOR VALUE RECEIVED, the undersigned promise(s) to pay to the order of STERLING
BANK, a division of Comerica Bank (herein called "Bank"), at any office of the
Bank in the State of Texas, the principal sum of Twenty-One Million Eight
Hundred Forty-Six Thousand Seven Hundred One and 24/100 Dollars
($21,846,701.24), payable in monthly installments equal to Two Hundred Sixty
Thousand and No/100 Dollars ($260,000.00) each, PLUS interest, commencing on
October 10, 2011, and on each succeeding Installment Payment Date thereafter,
until the Maturity Date set forth above, when the entire unpaid balance of
principal, interest and all other sums hereunder shall be due and payable in
full (unless sooner accelerated in accordance with the terms of this Note).


 
Subject to the terms and conditions of this Note, the unpaid principal balance
outstanding under this Note from time to time shall bear interest at the greater
of (a) the Prime Referenced Rate plus the Applicable Margin, or (b) six percent
(6.0%) per annum.


 
Interest accruing hereunder shall be computed on the basis of a 360 day year if
this Note evidences a business or commercial loan or a 365/366-day year if a
consumer loan, and shall be assessed for the actual number of days elapsed, and
in such computation, effect shall be given to any change in the applicable
interest rate as a result of any change in the Prime Referenced Rate on the date
of each such change.


 
Accrued and unpaid interest hereunder shall be payable, in arrears, on each
Installment Payment Date, including, without limitation, the Maturity Date
(unless sooner accelerated in accordance with the terms of this Note).


 
In addition to the scheduled monthly installment payments of principal and
interest set forth in the first paragraph of this Note, the undersigned shall
pay to Bank on each such Installment Payment Date, a prepayment of principal in
an amount equal to all proceeds from the undersigned's vehicles (a) which have
been sold since the immediately preceding Installment Payment Date, (b) the
proceeds of which have not already been paid to Bank, (c) less the amount of
expenses paid for recovery and sale of the vehicle, and (d) to the extent such
proceeds, less recovery and sale expenses, exceed $260,000.00.


 
Payments under this Note shall be first applied to accrued and unpaid interest
hereunder and the balance, if any, to principal.


 
In the event the periodic installments set forth above are inclusive of
interest, the undersigned hereby acknowledge(s) and agree(s) that such
installments are based upon the original principal amount of Indebtedness
outstanding under this Note, an assumed fixed rate of interest, and an assumed
amortization term, notwithstanding the fact that the applicable interest rate
may change from time to time during the term of this Note. Therefore, in the
event that the applicable interest rate changes at any time as a result of any
change(s) in the Prime Referenced Rate, Bank may, in its sole discretion,
recalculate the installments of principal and interest required to be made by
the undersigned under and pursuant to the terms of this Note, and the
undersigned agree(s) to pay such installments as they may be recalculated by
Bank, and the undersigned acknowledge(s) and agree(s) that any such
recalculation shall not affect the Maturity Date of this Note or any other terms
or provisions herein set forth.


 
From and after the occurrence of any Default hereunder, and so long as any such
Default remains unremedied or uncured thereafter, the Indebtedness outstanding
under this Note shall bear interest at a per annum rate of three percent (3%)
above the otherwise applicable interest rate hereunder, which interest shall be
payable upon demand. In addition to the foregoing, a late payment charge equal
to five percent (5%) of each late payment hereunder may be charged on any
payment not received by Bank within ten (10) calendar days after the payment due
date therefor, but acceptance of payment of any such charge shall not constitute
a waiver of any Default hereunder.


 
In no event shall the interest payable under this Note at any time exceed the
Maximum Rate. The term "Maximum Rate", as used herein, shall mean at the
particular time in question the maximum nonusurious rate of interest which,
under applicable law, may then be charged on this Note. If on any day the
applicable interest rate hereunder in respect of any Indebtedness under this
Note shall exceed the Maximum Rate for that day, the rate of interest applicable
to such Indebtedness shall be fixed at the Maximum Rate on that day and on each
day thereafter until the total amount of interest accrued on the unpaid
principal balance of this Note equals the total amount of interest which would
have accrued if there had been no Maximum Rate. If such maximum rate of interest
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to the undersigned from time to
time as of the effective date of each change in such maximum rate. For purposes
of determining the Maximum Rate under the law of the State of Texas, the
applicable interest rate ceiling shall be the "weekly ceiling" from time to time
in effect under Chapter 303 of the Texas Finance Code, as amended.


 
 

--------------------------------------------------------------------------------

 
 
The amount from time to time outstanding under this Note, the applicable
interest rate and the amount and date of any repayment shall be noted on Bank's
records, which records shall be conclusive evidence thereof, absent manifest
error; provided, however, any failure by Bank to make any such notation, or any
error in any such notation, shall not relieve the undersigned of its/their
obligations to repay Bank all amounts payable by the undersigned to Bank under
or pursuant to this Note, when due in accordance with the terms hereof.


 
In the event that any payment under this Note becomes due and payable on any day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and, to the extent applicable, interest shall continue
to accrue and be payable thereon during such extension at the rate(s) set forth
in this Note.


 
All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.


 
Any Indebtedness outstanding hereunder may be prepaid without penalty or
premium. Any prepayment hereunder shall also be accompanied by the payment of
all accrued and unpaid interest on the amount so prepaid. Partial prepayments
hereunder shall be applied to the installments hereunder in the inverse order of
their maturities.


 
If the adoption after the date hereof, or any change after the date hereof in,
any applicable law, rule or regulation (whether domestic or foreign) of any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive (whether or not having the force of law) made by any such
authority, central bank or comparable agency after the date hereof: (a) shall
subject Bank to any tax, duty or other charge with respect to this Note or any
Indebtedness hereunder, or shall change the basis of taxation of payments to
Bank of the principal of or interest under this Note or any other amounts due
under this Note in respect thereof (except for changes in the rate of tax on the
overall net income of Bank imposed by the jurisdiction in which Bank's principal
executive office is located); or (b) shall impose, modify or deem applicable any
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by Bank, or
shall impose on Bank or the foreign exchange and interbank markets any other
condition affecting this Note or the Indebtedness hereunder; and the result of
any of the foregoing is to increase the cost to Bank of maintaining any part of
the Indebtedness hereunder or to reduce the amount of any sum received or
receivable by Bank under this Note by an amount deemed by the Bank to be
material, then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned's receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to the undersigned, setting
forth the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.


 
In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Indebtedness hereunder, and such increase has the effect of reducing the
rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations or the maintaining of such Indebtedness
hereunder to a level below that which Bank (or such controlling corporation)
could have achieved but for such circumstances (taking into consideration its
policies with respect to capital adequacy), then the undersigned shall pay to
Bank, within fifteen (15) days of the undersigned's receipt of written notice
from Bank demanding such compensation, additional amounts as are sufficient to
compensate Bank (or such controlling corporation) for any increase in the amount
of capital and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to
maintaining any Indebtedness hereunder. A certificate of Bank as to the amount
of such compensation, prepared in good faith and in reasonable detail by the
Bank and submitted by Bank to the undersigned, shall be conclusive and binding
for all purposes absent manifest error.


 
This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them); and reasonable
costs
 
 
2

--------------------------------------------------------------------------------

 
and expenses of attorneys and paralegals, whether inside or outside counsel is
used, and whether any suit or other action is instituted, and to court costs if
suit or action is instituted, and whether any such fees, costs or expenses are
incurred at the trial court level or on appeal, in bankruptcy, in administrative
proceedings, in probate proceedings or otherwise (collectively "Indebtedness")
are secured by and the Bank is granted a security interest in and lien upon all
items deposited in any account of any of the undersigned with the Bank and by
all proceeds of these items (cash or otherwise), all account balances of any of
the undersigned from time to time with the Bank, by all property of any of the
undersigned from time to time in the possession of the Bank and by any other
collateral, rights and properties described in each and every deed of trust,
mortgage, security agreement, pledge, assignment and other security or
collateral agreement which has been, or will at any time(s) later be, executed
by any (or all) of the undersigned to or for the benefit of the Bank
(collectively "Collateral"). Notwithstanding the above, (i) to the extent that
any portion of the Indebtedness is a consumer loan, that portion shall not be
secured by any deed of trust or mortgage on or other security interest in any of
the undersigned's principal dwelling or in any of the undersigned's real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place, or (iii) if
the undersigned (or any of them) has (have) given or give(s) the Bank a deed of
trust or mortgage covering real property which, under Texas law, constitutes the
homestead of such person, that deed of trust or mortgage shall not secure this
Note or any other indebtedness of the undersigned (or any of them) unless
expressly provided to the contrary in another place.


 
If (a) the undersigned (or any of them) or any guarantor under a guaranty of all
or part of the Indebtedness ("guarantor") (i) fail(s) to pay this Note or any of
the Indebtedness when due, by maturity, acceleration or otherwise, or fail(s) to
pay any Indebtedness owing on a demand basis upon demand; or (ii) fail(s) to
comply with any of the terms or provisions of any agreement between the
undersigned (or any of them) or any guarantor and the Bank, and any such failure
continues beyond any applicable grace or cure period, if any, expressly provided
with respect thereto; or (iii) become(s) insolvent or the subject of a voluntary
or involuntary proceeding in bankruptcy, or a reorganization, arrangement or
creditor composition proceeding, (if a business entity) cease(s) doing business
as a going concern, (if a natural person) die(s) or become(s) incompetent, (if a
partnership) dissolve(s) or any general partner of it dies, becomes incompetent
or becomes the subject of a bankruptcy proceeding, or (if a corporation or a
limited liability company) is the subject of a dissolution, merger or
consolidation; or (b) any warranty or representation made by any of the
undersigned or any guarantor in connection with this Note or any of the
Indebtedness shall be discovered to be untrue or incomplete; or (c) there is any
termination, notice of termination, or breach of any guaranty, pledge,
collateral assignment or subordination agreement relating to all or any part of
the Indebtedness; or (d) there is any failure by any of the undersigned or any
guarantor to pay when due any of its indebtedness (other than to the Bank) or in
the observance or performance of any term, covenant or condition in any document
evidencing, securing or relating to such indebtedness; or (e) the Bank deems
itself insecure, believing that the prospect of payment or performance of this
Note or any of the Indebtedness is impaired or shall fear deterioration, removal
or waste of any of the Collateral; or (f) there is filed or issued a levy or
writ of attachment or garnishment or other like judicial process upon the
undersigned (or any of them) or any guarantor or any of the Collateral,
including, without limit, any accounts of the undersigned (or any of them) or
any guarantor with the Bank; then the Bank, upon the occurrence and at any time
during the continuance or existence of any of these events (each a "Default"),
may, at its option and without prior notice to the undersigned (or any of them),
declare any or all of the Indebtedness to be immediately due and payable
(notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned (or
any of them), charge interest at the default rate provided in the document
evidencing the relevant Indebtedness and exercise any one or more of the rights
and remedies granted to the Bank by any agreement with the undersigned (or any
of them) or given to it under applicable law.
 


The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned's obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank any amounts when due, and to the extent that
are insufficient to pay to the Bank all such amounts, the undersigned shall
remain liable for any deficiencies until paid in full.


If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.


The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3-605 of the Texas Uniform Commercial
Code and waive(s) all other suretyship defenses or right to discharge.  The
undersigned agree(s) that the Bank
 
 
3

--------------------------------------------------------------------------------

 
has the right to sell, assign, or grant participations or any interest in, any
or all of the Indebtedness, and that, in connection with this right, but without
limiting its ability to make other disclosures to the full extent allowable, the
Bank may disclose all documents and information which the Bank now or later has
relating to the undersigned or the Indebtedness. The undersigned agree(s) that
the Bank may provide information relating to this Note or relating to the
undersigned to the Bank's parent, affiliates, subsidiaries and service
providers.


The undersigned agree(s) to reimburse Bank, or any other holder or owner of this
Note, for any and all costs and expenses (including, without limit, court costs,
legal expenses and reasonable attorneys' fees, whether inside or outside counsel
is used, whether or not suit is instituted, and, if suit is instituted, whether
at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or the Indebtedness or incurred in any other matter or
proceeding relating to this Note or the Indebtedness.


The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word "undersigned" means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. Chapter 346 of the Texas Finance Code (and as the same may be
incorporated by reference in other Texas statutes) shall not apply to the
Indebtedness evidenced by this Note. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.


The indebtedness evidenced by this Note is in renewal, extension and
modification, but not in extinguishment or novation, of the indebtedness
evidenced by that certain promissory note dated February 16, 2007 in the
original principal amount of $30,000,000.00, executed by the undersigned and
payable to the order of Bank. This Note is issued pursuant to that certain
Amended and Restated Loan Agreement dated effective as of October 2, 2009
between the undersigned and Bank.


This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(the "Loan Documents") are intended to be performed in accordance with, and only
to the extent permitted by, all applicable usury laws. If any provision hereof
or of any of the other Loan Documents or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by law. It is expressly stipulated and agreed to be the intent of the
holder hereof to at all times comply with the usury and other applicable laws
now or hereafter governing the interest payable on the indebtedness evidenced by
this Note. If the applicable law is ever revised, repealed or judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the indebtedness evidenced by this Note, or
if Bank's exercise of the option to accelerate the maturity of this Note, or if
any prepayment by the undersigned or prepayment agreement results (or would, if
complied with, result) in the undersigned having paid, contracted for or being
charged for any interest in excess of that permitted by law, then it is the
express intent of the undersigned and Bank that this Note and the other Loan
Documents shall be limited to the extent necessary to prevent such result and
all excess amounts theretofore collected by Bank shall be credited on the
principal balance of this Note or, if fully paid, upon such other Indebtedness
as shall then remain outstanding (or, if this Note and all other Indebtedness
have been paid in full, refunded to the undersigned), and the provisions of this
Note and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid, or agreed to be paid, by the
undersigned for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of the undersigned to Bank under this Note or
arising under or pursuant to the other Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. To the extent federal law
permits Bank to contract for, charge or receive a greater amount of interest,
Bank will rely on federal law instead of the Texas Finance Code, as supplemented
by Texas Credit Title, for the purpose of determining the Maximum Rate.
Additionally, to the maximum extent permitted by applicable law now or hereafter
in effect, Bank may, at its option and from time to time, implement any other
method of computing the Maximum Rate under the Texas Finance Code, as
supplemented by Texas Credit Title, or under other applicable law, by giving
notice, if required, to the undersigned as provided by applicable law now or
hereafter in effect. Notwithstanding anything to the contrary contained herein
or in any of the other Loan Documents, it is not the intention of Bank to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 
4

--------------------------------------------------------------------------------

 
For the purposes of this Note, the following terms have the following meanings:
"Applicable Margin" means two percent (2.0%) per annum.


"Business Day" means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Dallas,
Texas, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.


"Daily Adjusting LIBOR Rate" means, for any day, a per annum interest rate which
is equal to the quotient of the following:


 
(a)
for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Dallas, Texas time) (or as soon thereafter as practical) on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day. In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the "Daily Adjusting LIBOR Rate" for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or, in the absence of such other service, the
"Daily Adjusting LIBOR Rate" for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 11:00 a.m. (Dallas, Texas time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day, in the interbank eurodollar market in an amount comparable to the
principal amount of Indebtedness hereunder and for a period of one (1) month;



divided by


 
(b)
1.00 minus the maximum rate (expressed as a decimal) on such day at which Bank
is required to maintain reserves on "Euro currency Liabilities" as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.



"Installment Payment Date" means October 10, 2011, and the tenth (10th) day of
each succeeding month thereafter, until (and including) the Maturity Date.


"Prime Rate" means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.


"Prime Referenced Rate" means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.


No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Agreement
are cumulative and not exclusive of any right or remedies which Bank would
otherwise have, whether by other instruments or by law.


THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.


 
5

--------------------------------------------------------------------------------

 
THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
 
EXECUTED as of the date of the acknowledgement below, to be effective as of the
Note Date set forth above.
 
 
 

    THE MINT LEASING, INC.                 By: ____________________________    
Jerry Parish, President                   THE STATE OF TEXAS §             §  
COUNTY OF HARRIS §               This instrument was acknowledged before me on
October ___, 2011 by Jerry Parish, the President of The Mint Leasing, Inc., a
Texas corporation, on behalf of said corporation.                
_________________________________     Notary Public, State of Texas            

 




 

STREET ADDRESS CITY STATE ZIP 10,000 Memorial Drive, No. 480 Houston Texas 77024

 For Bank Use Only   CCAR#

LOAN OFFICER INITIALS
 
LOAN GROUP NAME
 
BASE RATE INDEX
20129
OBLIGOR NAME
 
LOAN OFFICER ID NO.
 
LOAN GROUP NO.
 
OBLIGOR NO.
 
NOTE NO.
 
AMOUNT
$___________

 
 
 
 
6

--------------------------------------------------------------------------------

 
MODIFICATION AGREEMENT


 
THIS MODIFICATION AGREEMENT (this "Agreement") is dated effective as of
September 10, 2011 (the "Effective Date"), by and between THE MINT LEASING,
INC., a Texas corporation ("Borrower"), and STERLING BANK, a division of
Comerica Bank, a Texas banking corporation ("Bank").


 
RECITALS:


 
A. Bank is the legal and equitable owner and holder of that certain Promissory
Note - Revolving Line of Credit (together with all amendments, modifications,
supplements, renewals and extensions thereof, collectively, the "Note") dated
February 16, 2007, in the face amount of $30.000,000.00, executed by Borrower,
payable to the order of Bank, issued pursuant to that certain Amended and
Restated Loan Agreement (together with all amendments, modifications,
supplements, renewals and extensions thereof, collectively, the "Loan
Agreement") dated effective as of October 2, 2009 executed by and between
Borrower and Bank. The Note and Loan Agreement have been modified and/or renewed
and extended by the following instruments, each executed by Borrower and Bank
and by Jerry Parish and Victor M. Garcia, each individuals (collectively, the
"Guarantors"): (i) Modification, Renewal and Extension Agreement dated effective
May 15. 2008, (ii) Modification, Renewal and Extension Agreement dated effective
September 2, 2008, (iii) Modification, Renewal and Extension Agreement dated
effective December 2, 2008, (iv) Renewal and Extension Agreement dated effective
October 2, 2009, (v) Modification Agreement dated effective July 1, 2010, (vi)
Modification Agreement dated effective November 10, 2010, and (vii) Modification
Agreement dated effective March 10, 2011. The Note and Loan Agreement have been
modified to increase the amount of the loan evidenced thereby to $33,000,000.00.
The current outstanding principal balance of the indebtedness (the
"Indebtedness") evidenced by the Note is $21,846,701.24.
 
B.           The Note is secured, among other things, by the following (together
with all amendments, modifications, supplements, renewals and extensions
thereof, collectively, the "Security Documents"):
 
(1)           Security Agreement dated February 16, 2007 executed by Borrower,
as Debtor, and Bank, as Secured Party, covering all assets of the Borrower;
 
(2)           Assignment of Life Insurance Policy as Collateral dated April 7,
2009 executed by Jerry Parish, on policy no. Z01321192 issued by West Coast Life
Insurance Company in the amount of $1,000,000.00 upon the life of Jerry Parish;
 
(3)           Assignment of Life Insurance Policy as Collateral dated May 25,
2004 executed by Borrower, on policy no. 01T8400836 issued by Nationwide Life
Insurance Company of North America in the amount of $1,000,000.00 upon the life
of Victor Garcia; and
 
 
 

--------------------------------------------------------------------------------

 
(4)            Subordination Agreement dated February 28, 2002 executed by the
Guarantors.
 
C.           The Indebtedness is guaranteed by the following (together with all
amendments, modifications, supplements, renewals and extensions thereof,
collectively, the "Guaranties"):
 
(1)           Commercial Guaranty dated February 5, 2007, executed by Jerry
Parish; and

 
(2)           Commercial Guaranty dated February 5, 2007, executed by Victor M.
Garcia.

 
D.           The Note, the Loan Agreement, the Security Documents, the
Guaranties, this Agreement, and any and all amendments, modifications,
supplements, renewals and extensions thereof, and any and all other instruments,
agreements, and financing statements whenever executed, in connection with or as
security for the Note or the Loan Agreement, are collectively called the "Loan
Documents".

 
E.           Borrower and Guarantor have requested Bank to modify the terms of
the Note and Loan Agreement and Bank has agreed to do so, in accordance with the
terms of this Agreement and that certain Installment Note - Prime Referenced
Rate dated effective as of September 10, 2011 in the face amount of
$21,846,701.24 (the "Renewal Note") executed by Borrower payable to the order of
Lender. The Renewal Note is a Loan Document.

 
NOW THEREFORE, for and in consideration of the modification of the Note and Loan
Agreement, the mutual covenants, rights and obligations contained herein, the
benefits to be derived therefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
 
1.           Definitions.    Capitalized terms used in this Agreement not
otherwise defined herein shall have the same meanings as set forth in the Loan
Agreement.
 
2.           Modification of the Loan Agreement.   The Loan Agreement is hereby
modified, as follows:
 
(a)           Section 1, Definitions and Reference Terms, the definition of
"Note," is hereby amended by inserting a sentence at the end of such definition,
to read in full as follows:

 
Effective as of September 10, 2011, the term "Note" shall refer to that certain
Installment Note - Prime Referenced Rate of such date in the face amount of
$21,846,701.24 executed by Borrower payable to the order of Lender, which is
given in renewal and extension of the Promissory Note - Revolving Line of Credit
dated February 16, 2007 in the face amount of $30,000,000.00.

 
(b)           Section 2.A., "Loan", is hereby amended by deleting the amount of
the outstanding principal balance of "Twenty-Two Million Six Hundred Forty-Eight
Thousand Two Hundred Twenty-One and 72/100 Dollars ($22,648,221.72)" and
inserting in lieu thereof the amount of "Twenty-One Million Eight Hundred
Forty-Six Thousand Seven Hundred One and 24/100 Dollars ($21,846,701.24)."
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           From the date of this Agreement through March 10, 2012, Bank
grants the following waivers:


 
(i)    Inasmuch as the Loans have been fully advanced, and no further Advances
are to be made, the Borrowing Base shall not be used in calculating amounts to
be advanced; provided, Borrower shall continue to provide the Borrowing Base
Certificate to Bank for reporting and covenant purposes;


 
(ii)    So long as Borrower's Tangible Net Worth shall be equal to or greater
than $6,750,000.00, Bank shall not recognize any Event of Default based upon
Borrower's failure to maintain a minimum Tangible Net Worth of not less than
$8,000,000.00 as set forth in Section 4.A.i.


 
(d)           Section 4.B.,  Financial  Statements and Other Information,  is
hereby amended by adding clause xii., to read in full as follows:


 
xii.           Borrower, at any time and from time to time, shall furnish
promptly, upon request, a written statement or affidavit, in such form as may be
required by Bank, stating the unpaid balance of the Note and that there are no
offsets or defenses against full payment of the Note and performance of the
terms hereof, or if there are any such offsets and defenses, specifying them in
reasonable detail.


 
(e)           Section 4.K., Covenants Regarding Certain Collateral, is hereby
amended by adding clause vi., to read as follows:


 
vi.            No later than November 30, 2011, Borrower shall cause each of its
customers (the "Corporate Lease Customers") which is in the business of renting
vehicles to other persons to (x) grant to Borrower a security interest in the
vehicles leased by Borrower to such Corporate Lease Customer, and (y) authorize
Borrower to file a UCC-1 financing statement with the appropriate filing office
giving notice of such security interest. All documents granting the security
interest and the form of UCC-1 financing statement shall be in form and
substance satisfactory to Bank, and shall be approved by Bank before being
submitted to any Corporate Lease Customer. Borrower shall file such UCC-1
financing statements with the appropriate filing office, after approval by Bank,
and shall assign all such security interests and UCC-1 financing statements to
Bank.


 
(f)           Section 6, Default. Events of Default, is hereby amended to add
the following events of default:


 
H.            If Bank discovers that any statement, representation or warranty
in the Note, any security agreement or in any other document or instrument
delivered to or relied upon by Bank in connection with the Note is false,
misleading or erroneous in any respect.
 
 
-3-

--------------------------------------------------------------------------------

 




 
I.           If, upon Guarantor Jerry Parish owning and controlling beneficially
and of record, less than fifty percent (50%) of the issued and outstanding
equity securities of Borrower unless or until Bank provides written consent to
any change of such ownership or if he no longer serves actively in the day to
day management of the Borrower.


 
J.            Upon the death of a guarantor or upon a guarantor who is an
employee of Borrower no longer being employed by Borrower.


 
K.            If there shall be any transfer of ownership interests in Borrower
and/or change in management of Borrower, without Bank's prior written consent.


 
(g)            Section 8, Notices, is hereby amended to change Bank's address to
the following:


 
Sterling Bank, a division of Comerica Bank
Attn: Lesley B. Higginbotham, Vice President
2950 N. Loop West, Suite 150
Houston, Texas 77092
Fax: (713)507-7986.


 
3.           Renewal and Extension of Note. The Note and been renewed and
extended by the Installment Note, which is   given in renewal and extension, and
not in novation or extinguishment, of the Note.
 
4.           Prepayment and Settlement.  Bank shall permit Borrower to prepay
the Note and settle all Indebtedness on or before 2:00 PM, Houston, Texas time,
December 31, 2011, upon the following conditions:
 
(a)           Borrower shall pay to Bank, in cash or other immediately available
funds, the amount of $17,500,000.00 to be applied to principal, plus all
accrued, unpaid interest, fees, charges  and expenses  owed to Bank,  including
without  limitation  Bank's  legal  fees;  no installment payment under the Note
shall be credited to the settlement amount;
 
(b)           Borrower and each Guarantor shall execute and deliver to Bank (i)
a release, in the same form as the release contained in this Agreement, and (ii)
an indemnity for all unpaid taxes that may be attempted to be collected from
Bank, in form and substance satisfactory to Bank.

 
5.           Default; No Waivers. Any default under this Agreement or any other
Loan Document shall constitute an Event of Default, and shall constitute an
event of default under all other Loan Documents.    Except as otherwise
expressly set forth in this Agreement, nothing contained herein or in any other
Loan Document shall be deemed to be (a) a waiver of any Event of Default, (b) a
waiver of any right, remedy or recourse of Bank exercisable upon any other Event
of Default, or (c) a waiver of any of Bank's rights, remedies or recourses under
the Loan Documents, pursuant to any statute, at law or in equity.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties.  Borrower and each Guarantor hereby
represent and warrant to Bank that, as to itself and not as to the others:
 
(a)           the execution, delivery and performance of this Agreement and any
and all other Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite corporate action on the part of Borrower
and will not violate the articles of incorporation or bylaws of Borrower;
 
(b)           the representations and warranties of  Borrower contained in the
Agreement, after giving effect to the modifications contained in this Agreement,
and of Borrower and each Guarantor as to any other Loan Document, are true and
correct in all material respects on and as of the date hereof except as
previously disclosed to Bank;
 
(c)           after giving effect to the modifications contained in this
Agreement, no Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would constitute an Event of Default;
 
(d)           after giving effect to the modifications contained in this
Agreement, Borrower and each Guarantor is in full compliance with all covenants
and agreements contained in the Loan Documents as amended hereby; and

 
(e)           None of Borrower or either Guarantor is presently aware of any
claim it has against Bank, nor is it aware of any claim any of its subsidiaries
or affiliates has against Bank, for damages arising out of any prior action or
inaction on the part of Bank or any Released Party (as hereinafter defined).
 
7.           Defenses.   Borrower and each Guarantor hereby warrant and
represent that as of the date hereof no offset or defense exists on the part of
any person or entity as to the Notes or Loan Documents.
 
8.           Limitations. Nothing contained herein shall in any manner or way
release, affect or impair:  (a) the existence of the Indebtedness or the liens
and security interests (the "Liens") securing the Indebtedness, created by the
Loan Documents, (b) the enforceability of the Liens created by, and the rights
and remedies of Bank under, the Loan Documents, or (c) the liability of Borrower
or any Guarantor under the Note or any other Loan Document.
 
9.           Continuance of Notes and Liens. Except as expressly modified by the
terms and provisions of this Agreement: (a) each and every one of the terms and
provisions of the Note and the other Loan Documents, to the extent the same are
not inconsistent with the terms and provisions of this Agreement, are hereby
confirmed and ratified as in full force and effect, and (b) all rights,
remedies, titles, Liens and equities evidenced by the Loan Documents are hereby
acknowledged by the Borrower and each Guarantor to be valid and subsisting and
are hereby recognized, renewed, modified, extended and continued in full force
and effect to secure the payment and performance of the Note, the other Loan
Documents, and the Indebtedness.  In the event of any conflict between the terms
of this Agreement and any other Loan Document, the terms of this Agreement shall
control.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10.           Further Assurances.  Borrower from time to time, at the request of
Bank, will, (i) promptly correct any defect, error or omission which may be
discovered in the contents of any Loan Document or any other document relating
to this transaction, or in the execution or acknowledgment thereof; (ii)
execute, acknowledge, deliver and record and/or file such further documents or
instruments (including, without limitation, further mortgages, security
agreements, financing statements, continuation statements, assignments of rents
or leases and environmental indemnity agreements) and perform such further acts
and provide such further assurances as may be necessary, desirable or, proper,
in Bank's opinion, to carry out more effectively the purposes of any Loan
Documents and such other instruments subject to the liens and security interests
hereof and thereof any property intended by the terms hereof or thereof to be
covered hereby or thereby, including specifically, but without limitation, any
renewals, additions, substitutions, replacements, or appurtenances to the
Property; provided that such documents or instruments do not materially increase
Borrower's liability under the Loan Documents; and (iii) execute, acknowledge,
deliver, procure, and file and/or record any document or instrument (including
specifically, but without limitation, any financing statement) deemed advisable
by Bank to protect the liens and the security interests herein granted against
the rights or interests of third persons; provided that such documents or
instruments do not materially increase Borrower's liability under the Loan
Documents.   Borrower will pay reasonable costs connected with any of the
foregoing.


 
11.           Rights and Remedies Cumulative.    The rights, powers and remedies
of Bank under each Loan Document shall be in addition to all rights, powers and
remedies given by each other Loan Document and by statute or rule of law and are
cumulative. The exercise of any one or more of the rights, powers and remedies
provided herein shall not be construed as a waiver of any of the other rights,
powers and remedies of Bank.


 
12.           Guaranties.    Each Guarantor has executed this Agreement for the
purposes of ratifying and confirming the Guaranties and all other Loan Documents
to which each Guarantor is a party, which are valid and subsisting and are
hereby recognized, renewed, modified, extended and continued in full force and
effect to secure the payment and performance of the Note, the other Loan
Documents, and Indebtedness. Each Guarantor agrees that the execution of this
Agreement shall in no way obligate the Bank to obtain the consent of, or give
the Guarantor notice of, any further amendment, modification, waiver or release
relating to the Note or any other Loan Documents, all of which consents and
notices have been and are hereby waived.
 
13.           RELEASE. IN CONSIDERATION OF THE MODIFICATION AND EXTENSION HEREIN
GRANTED, BORROWER AND EACH GUARANTOR HEREBY RELEASE, ACQUIT AND FOREVER
DISCHARGE BANK, AND EACH OF BANK'S SUBSIDIARIES, DIVISIONS, SHAREHOLDERS,
PARTNERS, AFFILIATED CORPORATIONS, TRUSTEES, BENEFICIARIES, OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, SERVANTS, ATTORNEYS AND REPRESENTATIVES, AND THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
(HEREIN COLLECTIVELY CALLED THE "RELEASED PARTIES") FROM ANY AND ALL CLAIMS,
DEMANDS, DEBTS, LIABILITIES, CONTRACTS, AGREEMENTS, OBLIGATIONS, ACCOUNTS,
DEFENSES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS, ACTIONS, CAUSES
 
 
-6-

--------------------------------------------------------------------------------

 
 OF ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY GUARANTOR, WHICH BORROWER
OR ANY GUARANTOR, OR ANY OF THEM, MAY HAVE OR WHICH MAY HEREAFTER ACCRUE AGAINST
THE RELEASED PARTIES, INCLUDING ANY NEGLIGENCE OF ANY RELEASED PARTY (EXCEPT FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) FOR OR BY REASON OF ANY MATTER, CAUSE OR
THING WHATSOEVER OCCURRING PRIOR TO THE EFFECTIVE DATE, WHICH RELATE TO, IN
WHOLE OR IN PART, DIRECTLY OR INDIRECTLY: (A) THE NOTE, THE OTHER LOAN
DOCUMENTS, OR THE LOAN TRANSACTION EVIDENCED THEREBY, INCLUDING WITHOUT IMPLIED
LIMITATION, THE DISBURSEMENTS UNDER THE NOTE, THE NEGOTIATION OF THE TERMS OF
THE NOTE OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL,
ADMINISTRATION OR SERVICING THEREOF, OR (B) ANY NOTICES OF DEFAULT IN REFERENCE
TO THE LOAN DOCUMENTS, OR ANY OTHER MATTER PERTAINING TO THE COLLECTION OR
ENFORCEMENT BY THE RELEASED PARTIES OF THE INDEBTEDNESS AND THE LOAN DOCUMENTS,
OR ANY RIGHT OR REMEDY UNDER THE NOTE OR THE LOAN DOCUMENTS, OR (C) ANY
PURPORTED ORAL AGREEMENTS OR UNDERSTANDINGS BY AND BETWEEN THE RELEASED PARTIES
AND BORROWER AND/OR ANY GUARANTOR IN REFERENCE TO THE NOTE, THE OTHER LOAN
DOCUMENTS OR THE LOAN TRANSACTION EVIDENCED THEREBY.
 
14.   LAW. THIS AGREEMENT SHALL BE CONSTRUED UNDER AND IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, EXCEPT AS TO MATTERS OF CONFLICTS OF LAW. VENUE FOR
ANY ACTION BETWEEN BANK, BORROWER AND/OR ANY GUARANTOR SHALL BE EXCLUSIVE IN THE
STATE OR FEDERAL DISTRICT COURTS HAVING JURISDICTION IN HARRIS COUNTY, TEXAS.


15.   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the respective heirs, executors,
administrators, legal representatives, successors and assigns of Bank, the
successors and permitted assigns of Borrower, and the heirs, executors,
administrators, legal representatives, and permitted assigns of Guarantors.


16.   Counterparts. This Agreement may be executed in several counterparts, each
copy of which shall serve as an original for all purposes, but all copies shall
constitute but one and the same agreement.


17.   Gender. Wherever the context shall solely require, all words herein in the
male gender shall be deemed to include the female or neuter gender, all singular
words shall include the plural and all plural words shall include the singular.


18.   Recitals. The recitals contained in this Agreement are true and correct.
 
 
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
19.           NO ORAL AGREEMENTS. THIS AGREEMENT CONSTITUTES A "LOAN AGREEMENT"
PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE CODE.

 
THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.

 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 
THIS AGREEMENT SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AGREEMENT.


 
[Signature pages follow.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
EXECUTED as of the date of the acknowledgement below, to be effective as of the
Note Date set forth above.
 
 
 

    BORROWER           THE MINT LEASING, INC.                 By: /s/ Jerry
Parish     Jerry Parish, President                   THE STATE OF TEXAS §    
        §   COUNTY OF HARRIS §               This instrument was acknowledged
before me on October 27, 2011 by Jerry Parish, the President of The Mint
Leasing, Inc., a Texas corporation, on behalf of said corporation.              
  /s/ Maria Galindo     Notary Public, State of Texas            

 
 
 
 
 
 
 

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
 
EXECUTED as of the date of the acknowledgement below, to be effective as of the
Note Date set forth above.
 
 
 

    BANK:           STERLING BANK     a division of Comerica Bank              
  By: /s/ Lesley B. Higginbothan     Lesley B. Higginbothan, Vice President    
              THE STATE OF TEXAS §             §   COUNTY OF HARRIS §          
    This instrument was acknowledged before me on October 27, 2011 by Lesley B.
Higginbotham, the Vice President of Sterling Bank, a division of Comerica Bank,
a Texas banking association, on behalf of said banking association.            
    /s/ Araceli Sally LaFuente     Notary Public, State of Texas            

 

 
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
CONSENT OF GUARANTORS


 
Each Guarantor hereby executes this Modification Agreement in order to consent
to the terms thereof.
 
 
 
 
EXECUTED as of the date of the acknowledgement below, to be effective as of the
Note Date set forth above.
 
 
 

    GUARANTORS:                                         /s/ Jerry
Parish                                            JERRY PARISH, individually    
            /s/ Victor Garcia                                          VICTOR
GARCIA, individually                              

 

THE STATE OF TEXAS §             §   COUNTY OF HARRIS §               This
instrument was acknowledged before me on October 27, 2011 by Jerry Parish, an
individual.                 /s/ Maria Galindo                         Notary
Public, State of Texas            

 
 
 
 

THE STATE OF TEXAS §             §   COUNTY OF HARRIS §               This
instrument was acknowledged before me on October 27, 2011 by Victor Garcia, an
individual.                 /s/ Maria Galindo                         Notary
Public, State of Texas            

 


 
-11-

--------------------------------------------------------------------------------

 
 
NOTICE REGARDING STERLING BANK MERGER


 
The purpose of this notice is to advise you that effective as of July 28, 2011,
Sterling Bank was merged with and into Comerica Bank, with Comerica Bank being
the survivor thereof. Sterling Bank is now a division and trade name of Comerica
Bank. You are a party to certain documents, instruments and/or agreements
(collectively, the "Documents") with or between yourself and Sterling Bank. As a
result of the merger, Comerica Bank has succeeded to and assumed all rights,
title, interest and obligations of Sterling Bank under the Documents, all of
which shall continue in full force and effect in accordance with the terms
thereof; and any and all references in the Documents to Sterling Bank shall mean
Comerica Bank, as successor by merger to Sterling Bank.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
